        Case 1:21-cr-00276-CKK Document 15 Filed 04/19/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

                   Plaintiff,
             v.
                                                    Case No. 21-cr-276 (CKK)
CLIFFORD MACKRELL,

                   Defendant.




                                MOTION TO CONTINUE

      Mr. Clifford Mackrell currently has an arraignment scheduled for April 20,

2021 at 2:00 p.m. Mr. Mackrell, through counsel, respectfully requests a

continuance until May 3 at 2:00 p.m. The parties have conferred with the

Courtroom Deputy and confirmed the Court’s availability for this day.

      Due to a conflicting obligation, defense counsel will be unavailable for

the April 20 hearing. Mr. Mackrell has no objection to exclusion of time under

the Speedy Trial Act.

      For this reason, Mr. Mackrell, through counsel, respectfully requests that

the Court grant this request for a continuance.

                                              Respectfully Submitted,

                                              A.J. Kramer
                                              Federal Public Defender

                                              /s/
                                              Jose A. German
                                              Assistant Federal Public Defender
                                              625 Indiana Avenue, N.W., Suite 550
                                              Washington, D.C. 20004
